Title: William Short to Thomas Jefferson, 9 June 1814
From: Short, William
To: Jefferson, Thomas


          Dear sir Philadelphia June 9—14 
          Mr Rives has presented to me the letter by which you were so kind as to make us acquainted—He has been here now some days & I have been very much pleased with him. His being your friend would have insured him at any rate my attention—but I really return you my thanks for having
			 procured me so agreeable an acquaintance. I have taken pleasure in introducing Mr Rives to such of my friends here as I thought would be most agreeable to him—It is however an unfavorable season for a stranger to visit Philadelphia, as many of the inhabitants are absent, in the country—I have procured Mr Rives the means of seeing the loom you wished him to examine, which was more than I had done myself—but it always so happens that what we can see at any time, we are apt to postpone
			 at all
			 times—This at least was always the case with me to a great degree—but now more than ever—for I percieve a general insouciance growing on me—I endeavour to persuade myself that this mode of acting, with me is the result of sound philosophy—but it is probable that I flatter myself, & that in fact I am indebted
			 for it, to disposition & circumstances—I see nothing within my attainment worth  taking any trouble about, & content myself therefore with avoiding evil rather than pursuing any positive good.—In this way I have gone on so far without even having a house to
			 live in myself or
			 recieve a friend—merely to avoid the trouble of housekeeping. I purchased a house here on my return to America for the purpose—but on closer examination gave up the plan—& I believe I have done
			 better, in my present disposition, of mind, to content myself with the life of a boarding house—my friends urge me much to change my
			 “free & unhoused condition”—but though I have no apprehension
			 from the example of Othello, yet I do not feel  that exclusive attraction to one particular object, which with me would be a sine qua non to a contract of this kind—I have no doubt however that I should have done wiser to have adopted this measure in earlier life—Probably the having been once on the very border of this state
			 & finding the effect which time produced on that disposition would make me more cautious as to the entering into it without the possibility of return. I do not the less however believe that
			 in
			 this country more than any other the married state is a desirable one—Our friend Correa says that it is a country where there is a beaucoup de bonheur & peu de plaisir—& this seems to me a good definition of the state of mariage, perfectly conformable to the maxim of la Rochefoucauld.
          Apropos of Correa; He has left us for his western excursion via Pittsburgh—he will go through Ohio, Kentucky &c. & enter Virginia by the Southwestern frontier & pay you a visit en passant. This is a long & painful journey for a man at his time of life, & what is worse, with a disorder that disables from riding on horseback—It is being roué indeed to go on wheels over such a distance of such roads. The prospect
			 of Monticello at the end of his route, he says, will support him in it.
          I do not know whether the manner in which the Allies have conducted themselves at Paris will reconcile Correa to their having passed the Rhine. He wished the end of Bonaparte as much as any body—but he was not reconciled to the counter revolution by the Allies—In his plan they were not to have crossed the Rhine, & when he left us he had not yet pardoned them for it—It is difficult however to concieve that this great & momentous business could have been effected in an easier & better manner than was done after the allies entered Paris—It is the best thing that could have happened for France & all Europe.—Indeed for many years back, from the time that Bonaparte proved that his only object was to erect a permanent despotism on the anarchy he had destroyed, I was convinced that the restoration of the Bourbons was the most desirable event for France—I used every argument in my power to inspire the great & the good
			 Moreau with this sentiment—He came to this country very differently impressed with respect to the Bourbons, notwithstanding he was banished under the pretext of being their
			 partisan—His mind
			 whilst here had undergone a total change on this subject—Our friend Correa refuses to subscribe to this opinion however, & he was certainly intimate with Moreau—but I think his own feelings have led him into error on this point—For Moreau who was made up of honor & candor was incapable of duplicity—I saw the progress of this revolution in his sentiments—it was slow & perceptible, & proceeded from his acquaintance
			 & intimacy with a fellow exile & companion in misfortune, more than from any other circumstance—This was de Neuville (who brought you a
			 letter from Mde d’houdetot) one of the best, most noble, honest & disinterested
			 hearts that I ever met with—He was the active & intrepid agent of Louis 18—& exiled to this Country after running ten thousand risks—here his acquaintance with Moreau begun—they had a common enemy—they were both strangers in a foreign land—both good Frenchmen—an unreserved intimacy soon grew between them—Moreau knew that de Neuville was incapable of deception or dissimulation—de Neuville was personally acquainted with the character & disposition of L. 18—& thus by degrees removed the prejudices with which Moreau had grown up in his public life against the whole of that race—that done, the great difficulty
			 was overcome—In the last conversation which I had with Moreau, I found that no apprehension remained in his mind but that which arose from the influence of the priests, which he feared would exist under the Bourbons—but on the whole he had no doubt
			 that their restoration by the will of the French people would be the most desirable event that could take place for France. I sincerely hope & believe that the consequences will be such as Moreau contemplated.—And now that the general interests are provided for, all my anxiety is to hear of my private friends & learn
			 what has been their fate in this new, & I hope, last revolution—Poor lafayette & his Merinos were on the very
			 route by which the armies passed & I much fear the Cossacks will have been wolves in his fold—The country seat of Mde de la Rochefoucauld was also on the route; the allied armies were three times in advancing & retiring at La Ferté sous Jouarre—Her house is the most visible object in the neighborhood, & will without doubt have attracted their notice. She herself was not there at that season, & she had no
			 Merinos—but the
			 furniture was valuable.—
          In the midst of my rejoicing for  this return of peace to France I cannot help feeling a drawback on account of our unfortunate situation—I have little hope of peace for ourselves—It could now
			 only come from our enemy copying the magnamity &
			 disinterested policy of the virtuous Alexander—I
			 should as soon expect, with Horace, to see the wild deer suspended in the branches of the  lofty forest—We have, I fear, nothing but disaster before us, a long & disgraceful war followed by an humiliating & disgraceful
			 peace—As we have as yet sent only five ministers in pursuit of
			 this peace, & as our rulers seem to have confidence in numbers, I think when Congress meet they would do well to send the whole committee of foreign relations—If they could have disposed of
			 this
			 committee at the time of declaring war with the virtuous patriotic & brave Peter B. Porter at their head we might perhaps have preserved peace, & been able now with all Europe to sit down to a table of concord instead of the war feast which they called us to—
          If I were not ashamed I would again trouble you as to the boundary business—But you have had so much trouble already—& I am so sure you will have it settled if you can that I will not importune you at this moment—Monroe must have so many other important subjects in  his head that this must be to him invisible—I will for the present bid you adieu, then, with renewed
			 assurances of the invariable sentiments with which I am, 
          dear sir, Your friend & servantW Short
        